Citation Nr: 0839200	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right elbow injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1983 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

There is a lack of competent evidence of current right elbow 
disability, to include evidence of continuity of 
symptomatology.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right elbow disability have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In an October 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  One, no new disorder is being service connected and 
thus neither an evaluation nor effective date are being 
assigned.  Two, the veteran received notification of how 
disability evaluations and effective dates are assigned in a 
May 2006 letter.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard, supra.  The 
RO has obtained copies of the service medical records.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  

Further, as will be discussed in more detail below, the 
record does not contain a current diagnosis of relating to a 
right elbow disability.  Pursuant to the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007); See Charles v. Principi, 16 Vet. 
App. 370 (2002).  As there is no evidence of the above-
mentioned disability, a VA examination is not required.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra. 

Service Connection

The veteran essentially contends that he injured his elbow 
during a training exercise while in-service and that he is in 
constant pain as a result of such injury; accordingly, he 
believes service connection for a right elbow disability is 
warranted.  Having carefully considered the veteran's claims 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v.West, 12 Vet App. 
341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As will be discussed below, a right elbow disability was not 
noted during service.  Furthermore, the competent medical 
evidence of record, or lack thereof, does not establish the 
existence of currently diagnosed right elbow disability, 
which is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.

In this regard, service treatment records are silent as to 
injury, treatment, or symptomatology relating to the right 
elbow.  The veteran's separation examination was also 
negative for a right elbow disability. 

While the veteran currently complains of right elbow pain, 
pain is not, in and of itself, a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  It is well 
established that pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  As 
previously noted, there were no injuries or treatment 
relating to the elbow noted in service; there is no post-
service treatment for an elbow condition; and there is no 
current medical diagnosis related to a right elbow 
disability.  Thus, presently, there is no disability subject 
to compensation.

The Board acknowledges the veteran's contentions that his 
right elbow disability has been present since his active 
military service and is related thereto.  Generally, medical 
evidence is required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events, and/or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Here, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  While the veteran's 
contentions have been carefully and sympathetically 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  As such, his 
statements do not constitute competent evidence of a current 
diagnosis of an elbow disability, or a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board also acknowledges the submission of a June 2006 
letter from Dr. D.W., Ph.D., who served on active duty with 
the veteran.  In the letter, Dr. D.W. states, "as best that 
I can remember [the veteran] injured his right elbow while we 
were training together in...July 1984."  It is acknowledged 
that Dr. D.W. may possess the requisite credentials to render 
a medical diagnosis or nexus opinion, as the signature block 
of the letter indicates that he possesses a Ph.D and is 
employed at a medical school.  However, his statement does 
not purport to establish a medical nexus or diagnosis with 
respect to the veteran's alleged disability.  Rather, the 
statement simply serves to support the occurrence of a lay-
observable event (i.e., an injury to the veteran's right 
elbow).  In that regard, as to the question of occurrence of 
an in-service injury, the Board accepts his statement as 
competent.  

Nevertheless, the Board again notes that, at no time during 
the pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he had a disability of the right 
elbow.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  And even when taking the veteran's lay statements 
regarding in-service injury to be true, the evidence, as a 
whole, fails to establish in-service or post-service 
treatment for, or the existence of, a right elbow disability. 
Without competent evidence of a current disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Stated 
differently, the Board cannot award service connection for 
pain without evidence of an underlying disease or injury.  
See Sanchez-Benitez, supra.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a right elbow 
disability, and the benefit-of-the-doubt rule is not for 
application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a right elbow injury is 
denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


